Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Theo Foster (#57,456) on February 2, 2022.

The application has been amended as follows: 
Claim 6 has been amended as follows.
6. 	(Twice Amended)	A self- lifting robot with multi-jointed arm, the robot comprising:
a multipart housing;
a traction drivetrain capable of generating translational and rotational motion of the self-lifting robot on a working surface;
a deployment hook configured to release from a storage hanger, thus depositing the self-lifting robot onto the working surface, and configured to re-attach to the storage hanger, thus lifting the self-lifting robot off of the working surface;
a multi-jointed arm comprising:[;]
a shoulder joint attached to the self-lifting robot and operated by a shoulder joint motor and a shoulder gear;
an upper arm attached to and oriented by the shoulder joint;
an elbow joint attached to the upper arm and operated by an elbow joint motor, an elbow joint motor shaft, an elbow joint worm gear, and an elbow joint gear; and
a forearm attached to and operated by the elbow joint,
wherein the free-rotating wrist joint is disposed at a distal end of the forearm; 
a grabber disposed from a free-rotating wrist joint at a distal end of the multi-jointed arm, and configured to grab, hold, and release one or more target objects; and
a processor, wherein the processor is a smartphone and wherein the smartphone is
protected within a phone case attached to the multipart housing.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.  In particular, the prior art of record does not teach the self-lifting robot further having a multi-jointed arm comprising a shoulder joint, an upper arm attached to and oriented by the shoulder joint; an elbow joint attached to the upper arm and operated by an elbow joint motor, an elbow joint motor shaft, an elbow joint worm gear, and an elbow joint gear; a forearm attached to and operated by the elbow joint,  and wherein the free-rotating wrist joint is disposed at a distal end of the forearm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A VU whose telephone number is (571)272-1961. The examiner can normally be reached Monday-Friday, 8:00 am - 4:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN A. VU
Primary Examiner
Art Unit 3652



/STEPHEN A VU/Primary Examiner, Art Unit 3651